JOHNSON DELUCA KURISKY & GOULD
                                      A PROFESSIONAL CORPORATION


                                         4 HOUSTON CENTER
                                              SUITE 1000
                                         1221 LAMAR STREET
                                       HOUSTON, TEXAS 77010

                                       (713) 652-2525 - Telephone
                                       (713) 652-5130-Telecopier               &&
                                            March 5,2015
                                                                                   '%
Via Hand Delivery
Mr. Christopher Prihe
Clerk of the Court
First Court of Appeals
301 Fannin Street
Houston, Texas 77002

       Re:    Cause No. 01-15-00194-CV; AN Luxury Imports, Ltd. d/b/a BMWofDallas, AN
              Luxury Imports GP, LLC and United States Warranty Corp. v. D. Scott Southgll;
              in the Court of Appeals, First District;

                                Oh appeal from

                  Cause No. 2014-33551; D. Scott Southall v. AN Luxury Imports, Ltd. d/b/a BMW
                  of Dallas, Inc., AN Luxury Imports GP, LLC and United States Warranty Corp.^
                  inthe 295* Judicial District Court ofHarris County, Texas.

Dear Mr. Prine:

       Per your correspondence of March 3, 2015 (copy attached), regarding outstanding fees
associated with the above^referenced appeal, please find enclosed our firth's check ho. 15196, in
the amount of $ 195.00 in payment of those fees.

       Thank you for your attention to this request. Please do not hesitate to contact this office
with questions.

                                                       Sincerely,


                                                       Terri A. Tribble
                                                       Paralegal to George A. Kurisky, Jr.

/tat
Enclosure
Cc:    Victor Elgohary - (letter only) Via First ClassMail